Exhibit 10.2

 

May 12, 2011

 

Mr. Eric K. Yeaman

1177 Bishop Street

Honolulu, HI 96813

 

Dear Eric:

 

You and Hawaiian Telcom Holdco, Inc. (the “Company”) signed an Amended and
Restated Employment Agreement dated April 5, 2010 (the “Agreement”).  Pursuant
to the decision of the Board of Directors of the Company, at its meeting on
March 22, 2011, Section 3(b) of the Agreement is hereby amended and restated in
its entirety, effective as of this date, as follows:

 

“(b)                           Annual Performance Bonus.  During the Term, the
Executive will participate in an annual performance-based bonus plan (“Executive
Bonus Plan”) established by the Compensation Committee at a target level of 100%
of the Executive’s Annual Base Salary paid in the applicable year (“Target
Level”) and a maximum level as determined each year by the Compensation
Committee that is in alignment with the relative maximum levels of the other
Executive Bonus Plan participants and commensurate with the Executive’s
position.  Such bonus (the “Annual Bonus”) shall be payable at such time as
bonuses are paid to other senior executive officers who participate therein. 
The actual amount, if any, of such Annual Bonus for each such calendar year
shall be determined based upon the Company’s attainment of reasonable
performance goals approved by the Board in its sole discretion.  Each such
Annual Bonus shall be payable on such date as is determined by the Board after
the Board determines that the performance goals have been met; provided that
such bonus payment date shall be in the calendar year following the calendar
year to which the Annual Bonus relates (but in no event later than March 31 of
such following calendar year).  Notwithstanding any other provision of this
Section 3(b), no bonus shall be payable pursuant to this Section 3(b) unless the
Executive remains continuously employed with the Company through the applicable
bonus payment date or his employment has been terminated after the close of the
applicable calendar year pursuant to Sections 4(a)(i), (ii), (iv), or (v).”

 

Except as otherwise amended in this amendment to your Agreement, the Agreement
remains in full force and effect.  This amendment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

/s/ Richard A. Jalkut

 

Richard A. Jalkut

 

Chairman, Board of Directors

 

 

 

 

Agreed and Accepted:

 

 

 

/s/ Eric K. Yeaman

 

 

Eric K. Yeaman

 

 

2

--------------------------------------------------------------------------------